 In the Matter of FAIRBANKS, MORSE & COMPANYandPATTERNMAKERS ASSOCIATION OF BELOITCase No. R-665AMENDMENT TO DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 19, 1938On May 16, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Certification of Representa-tives in the above-entitled matter?On May 20, 1938, Fairbanks,Morse & Company requested the Board to amend its decision inthe above proceeding in the following particulars :1.By striking from Section II of the Findings of Facttherein contained the following : "SteelWorkers OrganizingCommittee, representing the Amalgamated in this case, is like-wise a labor organization affiliated with the Committee forIndustrialOrganization," for the reason that the said findingis not supported by the record.2.By striking from Section III of said Findings of Fact theword "consent" wherever it appears therein, unless it be madeclear that the consent referred to is that of Pattern MakersAssociation of Beloit only.After due consideration of this request, the Board herebyAMENDS the Decision in the above-entitled matter, dated May 16,1938, by striking out the words, "Steel Workers Organizing Committee, representing the Amalgamated in this case, is likewise a labororganization affiliated with the Committee for Industrial Organiza-tion," which appear as the second sentence of the second paragraphof Section II of said Decision.FURTHER AMENDS the Decision in the above-entitled matter, bystriking out the words "a consent election," which appear in the firstsentence of the first paragraph of Section III of said Decision, andby inserting in lieu thereof the words "an election conducted by theRegional Director with the consent of the unions involved."8 N L. R. B., No. 44.421